UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 13, 2011 JAVO BEVERAGE COMPANY, INC. (Exact name of registrant as specified in its charter) Delaware 000-26897 48-1264292 (State or other jurisdiction of incorporation) (Commission File Number) I.R.S. Employer Identification Number 1311 Specialty Drive, Vista, CA (Address of principal executive office) (Zip Code) (760) 560-5286 Registrant’s telephone number, including area code Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01Other Events As previously reported in a current report on Form 8-K filed by Javo Beverage Company, Inc. ("Company") on April 28, 2011, the United States Bankruptcy Court for the District of Delaware entered an order on April 28, 2011 confirming the First Amended Plan of Reorganization of Javo Beverage Company, Inc. (the “Plan”) under the appropriate sections of the Bankruptcy Code.The effective date of the Plan is May 13, 2011, (the “Effective Date”).In accordance with the Plan,all holders of the Company'spreferred stock, common stock, warrants or any other form of equity interests, or claims arising from or related to the foregoing equity interests, will not receive any distribution under the Planor retain any value on account of such interests.On the Effective Date, without any further action, all equity interests in the Company as of the Effective Date, including, preferred stock, common stock, and warrants, have been automatically cancelled and extinguished.Also pursuant to the confirmation order for the Plan, the reorganized company will not be subject to the reporting requirements of the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder (collectively, the “1934 Act”), effective as of the Effective Date.Accordingly, the Company does not intend to file any further current or periodic reports pursuant to the 1934 Act. A copy of the notice of Effective Date is filed herewith as Exhibit 2.1. Further details may be accessed at the Company’s restructuring website, www.kccllc.net/JavoBevCo.No portion of the website is incorporated herein. ITEM 9.01Financial Statements and Exhibits Number Description Notice of Effective Date *** SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JAVO BEVERAGE COMPANY, INC. Date: May 13, 2011 By: /s/ Richard A. Gartrell Name: Richard A. Gartrell Title: Chief Financial Officer
